Beckworth, J.
In accordance with stipulation of counsel that the merchandise covered by the foregoing protest consists of ladies’ or women’s footwear which on the basis of later received information would have been classified as footwear in chief value of india rubber and not wholly or in chief value of any product of which any synthetic resin or resin-like substance is the chief binding agent, and not wholly or in chief value of any synthetic resin, and on the authority of Adorence Co., Inc. v. United States (56 Cust. Ct. 369, C.D. 2661), the' claim of the plaintiff was sustained.